Title: From Thomas Jefferson to George Washington, 6 March 1784
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Annapolis Mar. 6. 1784.

Your favor of the 3d. is this moment put into my hands, and as the post does not usually stay here above an hour, it leaves me time to scribble a few lines only, scarcely admitting them to be prefaced with an acknowlegement of the pleasure it will give me to be permitted to communicate with you occasionnally. We received dispatches from Europe yesterday, by Capt. Barney. There is no news but in one from Dr. Franklin of Dec. 25. and another from the Marquis Fayette of Dec. 26. The Doctor tells us only of the movements of our ministers, that Mr. Laurence was about sailing from England for America, Mr. Adams about setting out from England for the Hague, and Mr. Jay at Bath. He gives a picture of the disposition of England towards us; he observes that tho’ they have made peace with us, they are not reconciled to us nor to the loss of us. He calls to our attention the numerous royal progeny to be provided for, the military education giving to some of them, the ideas in England of distraction among ourselves, that the people  here are already fatigued with their new governments, the possibility of circumstances arising on the Continent of Europe which might countenance the wishes of Gr. Britain to recover us, and from thence inculcates a useful lesson to cement the friendships we possess in Europe. The Marquis tells us the Turks and Russians will be kept apart for awhile, probably for another year, but that they must in the end come to decision. That Mr. Fox and Ld. North were both out of the ministry, and this by a maneuvre of the king’s, who got them compromitted fairly with their E. India bill and contrived to get it rejected in the Lords; and that Mr. Pitt and E. Temple would come in. The Marquis himself will sail for America in the spring. The present hurry forbids me to write to you on a subject I have much at heart, the approaching and opening the navigation of the Ohio and Patowmac. I will trouble you by the next post. De Witt’s petition happens to be in my possession as member of a committee who have not yet reported on it. I was happy to learn from you something of the man. I have the honour to be with the most sincere esteem & respect Dr. Sir Your most obedt. & most humble servt,

Th: Jefferson

